Campbell, Chief Justice,
delivered the opinion of the court :
The greater part of the claim involved in this suit is for the transportation of members of the National Guard, the question being whether or not they were troops of the United States. This question has been decided in favor of the plaintiff’s contention. See Oregon-Washington Railroad and Navigation Company case, 60 C. Cls. 458. A smaller item claimed arises because of a deduction of 3 per cent from the plaintiff’s bills made by the disbursing officer or auditor, acting upon the Joint Military Arrangement No. 1 effective on and after January 1, 1921, by which the plaintiff and its connections agreed to accept a deduction of 3 per cent on *61transportation exclusively of commissioned officers and others of the United States Army, Navy, and Marine Corps. This provision does not extend to the National Guard, and therefore the deduction of 8 per cent was erroneous. Plaintiff is entitled to recover on account of this item. And it is so ordered.
GRai-iam, Judge; Hat, Judge; Downet, Judge; and Booth, Judge, concur.